DETAILED ACTION
In the Non-Final Rejection mailed 3/24/2021, claim 1 was rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 8/20/2021 has been entered: Claim 1 is active.
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the cited references do not teach the limitation that the base is an elongated bar having a forward end forward of a rear end when the forward end is in an elevated position, the examiner respectfully disagrees. An explanation of how the limitation is taught by the prior art is detailed in the rejection of claim 1, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the base can be an elongated bar having a forward end forward of a rear end when the forward end is in an elevated position as claimed in lines 6-7 when the base is also claimed to have a rear portion operable for connection to the frame proximate the barrel mount in lines 4-5 and a forward portion forward of the rear portion and pivotally connected to the rear portion to pivot about a pivot location in lines 8-9. If the base is an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. M. Johnson, Jr. (US 2386802), herein referenced ‘Johnson’.
Regarding claim 1, Johnson discloses a support for a long gun (Fig. 1) having a frame (2-3, 15) with a barrel mounting facility (Fig. 1; portion of frame 2-3 engaging barrel 1), and a barrel (1) having a breech end connected to the barrel mounting facility and an opposed muzzle (Fig. 1), the support comprising: 
a base (17, 20) having a rear portion (17) operable for connection to the frame proximate the barrel mounting facility (Figs. 1-2; col. 1 line 52 – col. 2 line 1); 
the base having a forward portion (20) forward of the rear portion (Fig. 1; portion 20 being further to the right than portion 17) and pivotally connected to the rear portion to pivot (Fig. 1; forward portion 20 pivots about pivot pin 32 between at least a forward position shown in 
a mounting facility (17a, 25-27, 31-32) for a bipod (24; Fig. 2 showing the plate 24 as having two legs) movably connected to the forward portion of the base (Figs. 1-2; plate 24 is shown to pivot about pin 32 between a position parallel to portion 20 as shown in phantom lines and a position perpendicular to portion 20 as shown in solid lines) and extending away from the frame (Figs. 1-2; legs of plate 24 are shown to be extending away from frame 2-3, 15);
wherein the forward portion of the base is an elongated bar (Figs. 1-2; portion 20 is shown to substantially be an elongated bar), a forward end of the elongated bar (Figs. 1-2; the end of portion 20 adjacent plate 24) being forward of a rear end of the elongated bar (Figs. 1-2; the end of portion 20 adjacent component 17) when the forward end is in an elevated position (Fig. 1; when portion 20 is in an elevated position as shown in phantom lines, the forward end adjacent plate 24 is forward of the rear end adjacent component 17). 
Conclusion
Claim 1 is rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641